Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 14, 2017

                             No. 04-17-00321-CR, 04-17-00322-CR
                              04-17-00323-CR & 04-17-00324-CR

                                         Logan FIELD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                     Trial Court No. A16292, A16293, A16294 & A16295
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       Appellant Logan Field was represented by retained counsel at trial and to date for his
appeal. After retained appellate counsel Nancy B. Barohn and Angel Tomasino determined
Appellant has no potentially meritorious issues for appeal, they filed a motion to withdraw as
Appellant’s appellate attorneys. See TEX. R. APP. P. 6.5(a), (b); Rivera v. State, 130 S.W.3d 454,
458 (Tex. App.—Corpus Christi 2004, no pet.).
       The motion to withdraw is GRANTED.
       We ABATE this appeal and REMAND the cause to the trial court. See Duncan v. State,
653 S.W.2d 38, 40 (Tex. Crim. App. 1983). We ORDER the trial court to conduct a hearing
within THIRTY DAYS of the date of this order, and address the following questions:
       (1)     Does Appellant desire to prosecute his appeal?
       (2)     Is Appellant indigent?
       (3)     Does Appellant require court-appointed counsel to represent him in this appeal?

         The trial court may exercise its discretion to receive evidence on the questions by
appropriate means, e.g., contents of the appellate record, etc. If the trial court determines
Appellant is indigent and Appellant desires court-appointed counsel to prosecute his appeal, the
trial court shall appoint appellate counsel. See TEX. CODE CRIM. PROC. ANN. art. 26.04 (West
Supp. 2017).
       We ORDER the trial court clerk to file a supplemental clerk’s record in this court, within
FORTY DAYS of the date of this order, that includes copies of any documentary evidence
admitted and, if applicable, the trial court’s order appointing appellate counsel.

      All other appellate deadlines are SUSPENDED pending further order of this court.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court